Title: James Madison to William Allen, 19 May 1835
From: Madison, James
To: Allen, William


                        
                            
                                Dr. Sir.
                            
                            
                                
                                19. May 1835.
                            
                        
                        
                        I have requested Col. Peyton to remit to you $300. This will enable you to extinguish my debt to the Bank
                            & avoid the necessity of a renewed discount—The undrawn balance of $66 I wish to remain to my credit in Bank.
                        
                    